Exhibit 10.37

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

 

AMENDMENT TO

API MANUFACTURING AND SUPPLY AGREEMENT

 

This AMENDMENT TO API MANUFACTURING AND SUPPLY AGREEMENT (this “Amendment”), is
entered into as of December 21, 2010 by and between OPTIMER
PHARMACEUTICALS, INC. (“Optimer”) and BIOCON LIMITED (“Biocon”).  Capitalized
terms used herein which are not defined herein shall have the definitions
ascribed to them in the Agreement (defined below).

 

RECITALS

 

WHEREAS, Optimer and Biocon have previously entered into an API Manufacturing
and Supply Agreement dated May 18, 2010 (the “Agreement”); and

 

WHEREAS, the parties wish to amend the Agreement as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Optimer and Biocon agree as follows:

 

AGREEMENT

 

1.             Section 3.1(c) of the Agreement is hereby amended and restated as
follows:

 

“(c)         Cause the [***] Equipment at Park to be commissioned and fully
qualified by [***].”

 

2.             Section 5.3 of the Agreement is hereby amended and restated as
follows:

 

“5.3         Subject to the provisions of section 6, during the term of this
Agreement, Biocon shall cause the [***] Equipment to be dedicated solely to the
manufacture and supply of Product under this Agreement and shall ensure that the
[***] Equipment is not subject to any lien, pledge, security interest or other
encumbrances that could reasonably be expected to materially impair Biocon’s
ability to perform its obligations under this Agreement, without prior written
approval from Optimer. The foregoing sentence notwithstanding, in the event Park
is not successfully made a Validated Facility by [***] due to Optimer’s failure
to perform its obligations under the Work Plan or in the event Optimer has not
successfully obtained a Marketing Authorization in the Territory by the date
specified in clause (ii) of section 5.1, Biocon shall be free to make other uses
of the [***] Equipment which would not impair Biocon’s ability to later use the
[***] Equipment for the manufacture of Product; provided, however, that if and
when the Park becomes a Validated Facility, Biocon shall promptly cease such
other uses and re-dedicate the [***] Equipment solely to the manufacture of
Product, provided Optimer has also obtained a Marketing Authorization in the
Territory at that time, and subject to the provisions of section 6.”

 

--------------------------------------------------------------------------------

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

3.             The Agreement, as amended by this Amendment, embodies the entire
understanding of the parties and shall supersede all previous communications,
representations and understandings, whether oral, written or otherwise, between
the parties relating to the subject matter hereof.  Except as specifically
amended by this Amendment, the terms and conditions of the Agreement shall
remain in full force and effect.

 

4.             The parties agree that Section 19 of the Agreement shall apply to
this Amendment.

 

5.             This Amendment may be executed in counterparts, each of which
shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument.

 

IN WITNESS WHEREOF, the parties have executed this AMENDMENT TO API
MANUFACTURING AND SUPPLY AGREEMENT as of the date first set forth above.

 

 

OPTIMER PHARMACEUTICALS, INC.

 

BIOCON LIMITED

 

 

 

 

 

 

By:

/s/ Pedro Lichtinger

 

By:

/s/ Rakesh Bamzai

 

 

 

 

 

Name:

Pedro Lichtinger

 

Name:

Rakesh Bamzai

 

 

 

 

 

Title:

President and CEO

 

Title:

President - Marketing

 

2

--------------------------------------------------------------------------------